Citation Nr: 0022080	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 
1993, for service connection for myofascial pain syndrome 
involving the thoracic spine.

2.  Entitlement to a higher initial disability rating for 
myofascial pain syndrome involving the thoracic spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1985 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In the decision, the RO assigned 
a noncompensable rating for myofascial pain syndrome 
involving the thoracic spine, effective from March 19, 1993.  
Subsequently, in a decision of February 1998, the RO 
increased the rating to 10 percent, effective from June 2, 
1997.

In December 1998, the Board issued a decision which confirmed 
the decisions by the RO.  The veteran subsequently filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In December 1999, the Secretary of Veterans 
Affairs (Secretary) and the veteran, through his attorney, 
filed a joint motion to vacate the Board's decision and 
remand the case.  The Court granted that motion later that 
month.  

The appeal for a higher evaluation arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.  

The Board has found that additional development of evidence 
is required with respect to the claim for a higher initial 
rating.  Accordingly, that issue is the subject of a remand 
located at the end of this decision.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
thoracic spine disorder was denied by the RO in September 
1987 on the basis that his symptoms were attributable to a 
constitutional or development disorder, and the veteran did 
not file a notice of disagreement.

2.  The veteran did not reopen his claim for service 
connection for a thoracic spine disorder until March 19, 
1993.


CONCLUSIONS OF LAW

1.  The rating decision of September 1987 which denied 
entitlement to disability compensation became final when the 
veteran did not file a notice of disagreement within one year 
after notification of the decision.  38 U.S.C.A. § 7105 (West 
1991).

2.  The criteria for an effective date earlier than March 19, 
1993, for service connection for myofascial pain syndrome 
involving the thoracic spine are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than March 19, 1993, for 
service connection for myofascial pain syndrome involving the 
thoracic spine.  He asserts that the effective date should be 
the date of his discharge from service.  It is also argued 
that post service medical treatment records dated in 1992 
which pertain to the back provide a basis for assigning an 
earlier effective date because they constituted an informal 
claim for benefits pursuant to 38 C.F.R. § 3.157.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that an effective date earlier than March 19, 1993, for 
service connection for myofascial pain syndrome involving the 
thoracic spine is not warranted.

The Board has considered the full history of the veteran's 
service-connected thoracic spine disorder.  The veteran's 
service medical records show that he was treated on several 
occasions for thoracic spine pain.  A service medical record 
dated in November 1985 shows that the veteran had back pain 
for six days.  He reportedly had lifted a fan, and then hurt 
his back.  It was noted that he was in his second week of 
training.  The assessment was strained muscle, left upper 
back.  He was treated with a heating pad, a balm, and a 
medication.  Other service medical records contain similar 
complaints.

A service medical board report addendum dated in December 
1986 shows that the veteran had pain in the mid-back and 
right shoulder.  He reportedly had injured his back in a fall 
eleven months earlier.  There was no fracture.  He complained 
of intermittent pain and stiffness in the back and shoulder, 
especially in the mornings and during inclement weather.  
Following physical examination, the examiner stated that the 
problem of the mid-back seemed to be the result of a 
contusion, but he could not find any significant orthopedic 
problem.  He concluded that the veteran's condition met the 
standards for retention from an orthopedic standpoint.  The 
veteran was subsequently discharged from service as a result 
of his service-connected dysthymic disorder.  

In March 1987, the veteran filed a claim for disability 
compensation.  He was afforded a disability evaluation 
examination by a fee-basis examiner in June 1987.  The report 
shows that the examiner found that the veteran had mild 
curvature of the spine.  An x-ray of his thoracic spine taken 
in connection with the examination was interpreted as being 
normal.  Subsequently, in a rating decision of September 
1987, the RO denied service connection for a thoracic spine 
disorder on the basis that the only disorder of the back 
which had been found was the curvature of the spine which was 
a constitutional or development disability.  The veteran did 
not file a timely notice of disagreement.  Therefore, the 
September 1987 rating decision denying compensation became 
final.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.156, 20.1103 (1999). 

On March 19, 1993, the veteran, through a written statement 
by his representative, requested that his claim be reopened.  
In decisions of March 1992 and July 1993, the RO concluded 
that the veteran had not presented new and material evidence.  
However, the veteran's claim was eventually reopened and 
granted by the Board in a decision of June 1996.  

The Board notes that there has been no contention raised to 
the effect that the rating decision in September 1987 
contained clear and unmistakable error.  The United States 
Court of Veterans Appeals (Court) in Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993) held that, where the veteran did not 
reasonably raise clear and unmistakable error, the Board was 
not required to address it, but should have noted the 
veteran's attempt to raise the issue and resolved it simply 
and quickly.  See also Grivois v. Brown, 6 Vet. App. 136, 139 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Therefore, whether the rating action of 
September 1987 contained clear and unmistakable error will 
not be addressed in this decision.

In the joint motion for remand, the Board was instructed to 
consider the applicability of 38 C.F.R. § 3.157 (Report of 
examination or hospitalization as claim for increase or to 
reopen), and consider whether VA and private medical records 
dated in 1992 provide a basis for assigning an effective date 
prior to March 1993 for the award of service connection for 
the thoracic spine disorder.  It was indicated that "Because 
these VA medical records document examination and treatment 
of appellant's MPS of the thoracic spine, and are dated 
within one year of the appellant's formal reopened claim for 
service connection of the MPS condition, pursuant to section 
3.157(a)-(b)(1), they may provide an evidentiary basis for an 
effective date prior to March 1933 for his award of service 
connection for this condition.  Accordingly, the Board must 
readjudicate this claim by specifically applying the 
regulation at issue, and explain, with an adequate statement 
of reasons and bases, whether it supports a grant of an 
earlier effective date."  

The evidence which was submitted in connection with the 
request to reopen the claim (and which was referred to in the 
joint motion for remand) included a summary from the St. 
Joseph Hospital dated in February 1992 which reflects a final 
diagnosis of severe left paraspinous and trapezius spasm with 
radiculopathy.  It was noted that he was admitted after 
suffering a sudden very severe pain in his mid thoracic upper 
back with radiation in the left arm after picking up some 
weights.  An x-ray of the thoracic spine revealed healed rib 
fracture deformities involving the 5th, 6th and 7th ribs, with 
suspected arthritic changes at T6 and T7.  

A report dated in May 1992 from the Sioux Falls Neurosurgery 
shows that the veteran was seen for evaluation of complaints 
of neck pain, numbness in the right arm, and discomfort in 
the mid-thoracic region with pain in his lower back extending 
to the left leg.  He attributed the onset of this symptoms 
complex to an on-the-job-injury that occurred in December 
1991.  He also gave a history of sustaining an injury six 
years earlier during basic training.  Following neurological 
evaluation, the impression was uncompensated chronic mid-back 
pain; history of work related injury; musculoligamentous neck 
pain.  

The evidence also included various VA medical treatment 
records dated in 1992.  For example, a VA medical treatment 
record dated in September 1992 shows that the veteran 
reported that he was having increasing pain in his mid-back.  
On examination, percussion of the thoracic spine revealed 
some tenderness around the T3-T7 region.  The pertinent 
assessment was mid-thoracic pain posteriorly, likely related 
to some musculoskeletal-ligamentous disability, possibly 
initially induced by the injury in service which involved 
some rib fractures and possibly transverse process fracture 
in that area.  

The Board finds that an analysis of 38 C.F.R. § 3.157 
indicates that this regulation does not benefit the veteran 
in his claim.  The regulation, in its entirety (with emphasis 
added), reads as follows

Sec. 3.157  Report Of Examination Or 
Hospitalization 
As Claim For Increase Or To Reopen.

    (a) General. Effective date of pension or 
compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later. A report 
of examination or hospitalization which meets the 
requirements of this section will be accepted as an 
informal claim for benefits under an existing law 
or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report 
relates to a disability which may establish 
entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with 
respect to action on Department of Veterans Affairs 
initiative or at the request of the claimant and 
the payment of retroactive benefits from the date 
of the report or for a period of 1 year prior to 
the date of receipt of the report.
    (b) Claim. Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the 
service-connected disability is not compensable in 
degree, receipt of one of the following will be 
accepted as an informal claim for increased 
benefits or an informal claim to reopen. In 
addition, receipt of one of the following will be 
accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal 
claim for pension or compensation has been 
disallowed because of receipt of retirement pay. 
The evidence listed will also be accepted as an 
informal claim for pension previously denied for 
the reason the disability was not permanently and 
totally disabling.
    (1) Report of examination or hospitalization by 
Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim. The date of a 
uniformed service examination which is the basis 
for granting severance pay to a former member of 
the Armed Forces on the temporary disability 
retired list will be accepted as the date of 
receipt of claim. The date of admission to a non-VA 
hospital where a veteran was maintained at VA 
expense will be accepted as the date of receipt of 
a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received 
notice of admission will be accepted. The 
provisions of this paragraph apply only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission.
    (2) Evidence from a private physician or 
layman. The date of receipt of such evidence will 
be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits.
    (3) State and other institutions. When 
submitted by or on behalf of 
the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of 
examination reports, clinical records, and 
transcripts of records will be accepted as the date 
of receipt of a claim if received from State, 
county, municipal, recognized private institutions, 
or other Government hospitals (except those 
described in paragraph (b)(1) of this section). 
These records must be authenticated by an 
appropriate official of the institution. Benefits 
will be granted if the records are adequate for 
rating purposes; otherwise findings will be 
verified by official examination. Reports received 
from private institutions not listed by the 
American Hospital Association must be certified by 
the Chief Medical Officer of the Department of 
Veterans Affairs or physician designee.

In reviewing this regulation, the Board notes that, under 
38 C.F.R. § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of 38 C.F.R. § 3.157(b) 
which in turn provides that the regulation is applicable once 
a formal claim for pension or compensation has been allowed 
or a formal claim for compensation has been disallowed for 
the reason that the service-connected disability was not 
compensable in degree.  Thus, the applicability of 38 C.F.R. 
§ 3.157 is limited to very specific circumstances.  

In the instant case, those specific circumstances are not 
present as there had not been a prior allowance of a formal 
claim for compensation or pension, nor had a claim for 
compensation been disallowed for the reason that the 
disability was not compensable in degree.  On the contrary, 
the claim for service connection for a thoracic spine 
disorder was previously denied on the basis that no thoracic 
spine disorder was present other than curvature of the spine 
which was a constitutional or development disorder.  
Therefore, the veteran's medical treatment records dated in 
1992 could not be accepted as an informal claim under 
38 C.F.R. § 3.157.  See Crawford v. Brown, 5 Vet. App. 33 
(1993), in which the Court found that an earlier effective 
date for a grant of service connection was not warranted 
pursuant to 38 C.F.R. § 3.157 because the requirements of 
38 C.F.R. § 3.157(b) regarding previous adjudications had not 
been met. 

The Board notes that the appellant contends that the last 
sentence of § 3.157(b)(1) provides a basis for assigning an 
earlier effective date in his case.  The sentence cited by 
the veteran states that "The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission."  He 
contends, in essence, that this sentence provides a basis for 
assigning an earlier effective date which is not subject to 
the requirement set forth in the first sentence of § 3.157(b) 
that a formal claim for pension or compensation must have 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  The Board finds, however, that such 
an interpretation is not warranted.  

In this regard, the Board notes that the interpretation urged 
by the veteran would require that the Board take the portion 
of the regulation cited by the veteran (the last sentence of 
§ 3.157(b)(1)) out of context.  Because § 3.157(b)(1) is a 
subparagraph of § 3.157(b), it must be read within the 
context of the entire regulation in order to construe its 
correct meaning.  The Board finds that, when read in context, 
the last sentence of sentence § 3.157(b)(1) adds requirements 
which are in addition to the requirement that a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation has been disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  The Board notes that the use of the phrase "The 
provisions of this paragraph apply only..." indicates that the 
purpose of the last sentence of § 3.157(b)(1) was to restrict 
rather than expand the circumstances in which a treatment 
record could be considered to be an informal claim.  As 
applied to the facts of the veteran's case, the first 
sentence of § 3.157(b) requires that the claim has been 
previously denied on the basis that the claimed disability 
was not compensable in degree, and that last sentence of 
§ 3.157(b)(1) requires that the veteran submit a formal claim 
within a year after receiving treatment for the disability.  
These are separate requirements which are both applicable to 
the veteran.  Although the latter requirement (of having 
submitted a formal claim within a year after receiving 
treatment) was met in this case, the former requirement (that 
the claim has been previously denied on the basis of being 
noncompensable) was not met.  Therefore, § 3.157 does not 
provide a basis for interpreting the veteran's medical 
treatment as an informal claim for benefits.  

For the foregoing reasons, the Board finds that the veteran 
did not attempt to reopen the claim for service connection 
for a thoracic spine disorder until a written request from 
his representative was received on March 19, 1993.  That 
reopened claim was granted by the Board in a decision of June 
1996.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 38 
U.S.C.A. § 5110(a) (West 1991).  Accordingly, the criteria 
for an effective date earlier than March 19, 1993, for 
service connection for myofascial pain syndrome involving the 
thoracic spine are not met.


ORDER

Entitlement to an effective date earlier than March 19, 1993, 
for service connection for myofascial pain syndrome involving 
the thoracic spine is denied.





REMAND

The veteran contends that he is entitled to a rating higher 
than 10 percent for his myofascial pain syndrome involving 
the thoracic spine.  He asserts that the disorder causes 
severe pain which is completely disabling.

In a letter dated in June 12, 2000, the veteran's attorney 
requested that the claim for an increased rating be remanded 
for additional development of evidence.  He noted that the 
veteran had undergone regular medical treatment for his 
myofascial pain syndrome during the past 19 months at the 
VAMC in Sioux Falls and by a private physician Dr. Douglas 
DeHaann.  This evidence must be obtained for consideration in 
support of the veteran's claim for a higher rating.

The Board also finds that another examination is warranted.  
In the joint motion for remand, the Board was instructed to 
evaluate the veteran's claim for a disability rating under 
additional diagnostic codes, including 5293 (intervertebral 
disc syndrome) and 5025 (fibromyalgia).  The Board finds, 
however, that the evidence which is of record does not 
contain findings adequate to allow consideration under these 
diagnostic codes.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected thoracic spine 
disorder.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
myofascial pain syndrome involving the 
thoracic spine.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination report should address all 
possible aspects of the disability, 
including orthopedic, neurological, and 
muscular manifestations.  The examiner 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether there is a 
basis for assigning a disability rating 
higher than 10 percent.  The RO should 
give consideration to alternative 
diagnostic codes, including 5293 and 
5025.  The RO should also consider 
whether a higher rating is warranted due 
to factors such as pain.  See 38 C.F.R. 
§§ 4.40 and 4.45.  The entire rating 
period is to be considered, including the 
possibility of staged ratings (i.e., 
separate ratings for separate periods of 
time) based on the facts found.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



